Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delibaltov et al. (US. Pub. NO. 2013/0258107 A1; hereinafter “Delibaltov”) in view of Vaidyanathan et al. (US. 6,941,287 B1; hereinafter “Vaidyanathan”)

Regarding claim 1, Delibaltov teaches a method of determining the characteristics of a scene around a vehicle (see Delibaltov, fig. 3, parking lot 302), comprising:
 capturing a first colour image of the scene (see Delibaltov, fig. 1, camera 104; fig. 2, 203, para. [0035]), 
computing a set of histograms of oriented gradients, for instance using a HOG algorithm (see Delibaltov, para. [0047]), each histogram corresponding to a cell in a set of cells (see Delibaltov, fig. 2, 204, pixel classification, para. [0040], grid of histogram), 
assigning an entropy value to the cell by computing the entropy of the histogram for the cell (see Delibaltov, para. [0044], entropy of pixel classification), 
dividing the image into bins in a way that corresponds to a rectangular grid in the real world (See Delibaltov, fig. 4, para. [0034], real world parking space), 
calculating an overall colour characteristic value for each bin (see Delibaltov, para. [0043], color features), and
 feeding the entropy value and colour characteristic value for each bin into a classifier that is configured to classify regions of the image corresponding to each bin as regions likely to be driveable space or that are not likely to be driveable space (See Delibaltov, fig. 2, 205, 206, para. [0048,55]). 
Delibaltov is silent to teaching that comprising calculating an overall entropy value for each bin from the entropy values for the cells in the bin. 
In the same field of endeavor, Vaidyanathan teaches a method comprising calculating an overall entropy value for each bin from the entropy values for the cells in the bin (See Vaidyanathan, col 3, lines 45-53, global entropy). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Delibaltov with the teaching of Vaidyanathan in order to perform accurate predictions using entropy (See Vaidyanathan, col. 2, lines 55-65). 

Regarding claim 3, the combination of Delibaltov and Vaidyanathan teaches a method according to claim 1, in which each bin is an approximation of a square or rectangular patch in a rectangular grid in the real world, projected into the image plane (see Delibaltov, fig. 4, 406,408).

Regarding claim 4, the combination of Delibaltov and Vaidyanathan teaches a method according to claim 1, in which the classifier comprises a probabilistic classifier that has been trained prior to the method being used on a set of images of driveable and non-driveable space (see Delibaltov, para. [0041,58]).

Regarding claim 9, the combination of Delibaltov and Vaidyanathan teaches apparatus comprising a processor which is arranged to carry out the method steps of claim 1, the first aspect of the invention, or processor that receives images from a feed from a camera (See Delibaltov, fig. 1, camera 104, IPU 102).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delibaltov and Vaidyanathan as applied to claim 1 above, and further in view of Fujita (US. Pub. No. 2009/0136125 A1).

Regarding claim 2, the combination of Delibaltov and Vaidyanathan teaches a method according to claim 1. 
In the same field of endeavor, the combination of Delibaltov and Vaidyanathan a method in which the colour characteristic comprises the saturation or hue from the HSV colour space.
In the same field of endeavor, Fujita teaches a method in which the colour characteristic comprises the saturation or hue from the HSV colour space (see Fujita, para. [0086], fig. 6, S31). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Delibaltov and Vaidyanathan with the teaching of Fujita in order to enable accurate judgement of a scene in an image (See Fujita, para. [0006]). 

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delibaltov and Vaidyanathan as applied to claim 1 above, and further in view of Seki et al. (US. Pub. No. 2016/0342848 A1; hereinafter “Seki”)

Regarding claim 5, the combination of Delibaltov and Vaidyanathan teaches a method according to claim 4. 
The combination o Delibaltov and Vaidyanathan is silent to teaching that in which the output of the classifier is fed to a spatial filter that determines the boundary of a continuous region of driveable space extending from the host vehicle.
In the same field of endeavor, Seki teaches a method in which the output of the classifier is fed to a spatial filter that determines the boundary of a continuous region of driveable space extending from the host vehicle (see Seki, fig. 3, fig. 4, 113, setter, para. [0051]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Delibaltov and Vaidyanathan with the teaching of Seki in order to improve image processing surrounding a vehicle (see Seki, para. [0004-5]). 

Regarding claim 6, the combination of Delibaltov, Vaidyanathan and Seki teaches a method according to claim 5, in which the step of spatial filtering comprises recovering a continuous probability approximation over the region covered by the grid of bins (see Seki, fig. 23, para. [0105], detector 1122).

Regarding claim 7, the combination of Delibaltov, Vaidyanathan and Seki teaches a method according to claim 6, in which the grid is arranged as columns and orthogonal rows and the step of recovering the continuous probability comprises starting from a bin on the grid close to the host vehicle and working away from the host vehicle along one of the columns of the grid, and repeating for each column (see Seki, fig. 3, 105).

Regarding claim 8, the combination of Delibaltov, Vaidyanathan and Seki teaches a method according to claim 5, which further comprises presenting an image of the environment to a driver and overlaying on the image information indicating the location of the boundary edge (see Seki, fig. 20, 21, para. [0090]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berestov et al. (US. Pub. NO. 2014/0270479 A1; hereinafter “Berestov”), Ren (2017/0161569), Seder (2010/0289632), Ahuja (2012/0075440), Friedhoff (2013/0342694), Ranganathan (2014/0343842), Pillai (2016/0267331), Ariga (2016/0300360), Takemura et al. (US. Pub. No. 2016/0307054 A1; hereinafter “Takemura”)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WEN W HUANG/              Primary Examiner, Art Unit 2648